DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 25 is objected to because of the following informalities: The claim does not end with a period (.).  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one or more anchoring mechanisms” in Claim 1 and “using a first anchoring mechanism and a second anchoring mechanism” in Claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Anchoring mechanism(s) are considered in light of paragraph of Paragraph 42 and claim 9, “Examples of passive anchoring mechanisms include flanges, disks, pliant tines, flaps, porous structures such as a mesh-like element that facilitates tissue growth for engagement, bio-adhesive surfaces and/or any other non-piercing elements. Examples of active anchoring mechanisms may include rigid tines, prongs, burbs, clips, screws, and/or other projecting elements that pierce and penetrate into tissue to anchor the lead.”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 and 13-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sudam (U.S. Publication No. 2012/0029335), in view of Chin (U.S Publication No. 2006/0116746).

In regards to Claim 1, Sudam teaches a method comprising: navigating a distal portion of an implantable medical lead from an access point of a patient to an implantation site (Fig 11 - 158, 156 access points, any point that gives access to subcutaneous space from applicants spec, Fig 11 – final position of lead, Fig 1- Para 25, “FIG. 1 shows an illustrative placement for an implantable subcutaneous defibrillator.  The system is shown implanted in a patient 10, for whom certain anatomical features are outlined including the ribcage and heart.  The subcutaneous defibrillator includes a canister 12 implanted near the left axilla, about level with the inframammary crease, with a lead 14 extended medially toward the sternum and xiphoid of the patient 10.  Near but just to the left of the sternum, the st Anchor site with suture sleeve, 172 – 2nd Anchor site with suture sleeve, Fig 3A – Anchor Mechanism of Suture sleeve, Para 63 “suture sleeve may be placed on the lead at or near the xiphoid of the patient to provide an additional anchoring structure”, Para 28, Para 54 “In some such procedures, the attachment feature 184 of the lead would then be sutured to patient tissue at the upper incision 172, and a suture sleeve would be added at the xiphoid incision, while the proximal end 186 of the lead 180 would be attached to a canister 190.  The canister 190 is then implanted through the axillary incision 158 and sutured to the patient tissue as well.”), along a length of the implantable medical lead from the access point to a distal end of the implantable medical lead (Fig 11, 156 – 1st, 170 – 2nd, Para 63), wherein fixedly-securing the implantable medical lead at the access point with the first anchoring mechanism (Fig 11 – 156 – access point/1st anchoring site, Para 54, 63), and wherein fixedly-securing comprises fixedly-securing the implantable medical lead at the access point with at least one anchoring mechanism of the one or more anchoring mechanisms configured to secure the implantable medical lead at the access point (Para 54). 
Sudam fails to disclose within a substernal space of the patient. 
Chin teaches implantation of a medical device within a substernal space of the patient through an access point (Fig 5,6 Para 21, Claim 1, “ A surgical procedure for contacting electrodes supported on 
	It would have been obvious before the effective filling date of the claimed invention to one having ordinary skill in the art to modify the Subcutaneous Medical Lead Implantation method as taught by Sudam, with implantation of the medical device within the substernal space through an access point as taught by Chin, since such a modification would provide the predictable result of further minimizing the energy required to defibrillate the heart by placing the lead in closer proximity of the heart without accessing the heart directly. 

In regards to Claim 2, Sudam in view of Chin teaches further comprising subcutaneously advancing at least some of the implantable medical lead through a subcutaneous space of the patient between a subcutaneously positioned implantable medical device and the access point (Fig 7-11, progression of distal lead from access point to implantation site, Fig 1, Para 25 “FIG. 1 shows an illustrative placement for an implantable subcutaneous defibrillator.  The system is shown implanted in a patient 10, for whom certain anatomical features are outlined including the ribcage and heart.  The subcutaneous defibrillator includes a canister 12 implanted near the left axilla, about level with the inframammary crease, with a lead 14 extended medially toward the sternum and xiphoid of the patient 10.  Near but just to the left of the sternum, the lead 14 is directed superiorly along the sternum.”).

In regards to Claim 3, Sudam in view of Chin teaches further comprising conforming the at least one anchoring mechanism to a curvature of a transition from the subcutaneous space into the substernal space (Chin, Fig 5/6, Para 21, Claim 1) through the access point (Fig 11, #156, Para 54 and Chin Figs 5/6).

In regards to Claim 4, Sudam in view of Chin teaches further comprising sliding the at least one anchoring mechanism longitudinally relative to the lead to position the at least one anchoring mechanism at the access point (Fig 3A, Para 30, Para 63, “suture sleeve may be placed on the lead at or near the xiphoid of the patient to provide an additional anchoring structure”).

In regards to Claim 5, Sudam in view of Chin teaches wherein the access point comprises an incision near a xiphoid process of the patient (Fig 7, #156, Para 48 “A xiphoid incision 156 is made just to the left of and superior of the xiphoid near the lower portion of the sternum 154”).
In regards to Claim 6, Sudam in view of Chin teaches wherein the at least one anchoring mechanism comprises a first anchoring mechanism, and wherein fixedly-securing the distal portion of the implantable medical lead oriented relative to the heart at the implantation site using one or more anchoring mechanisms comprises fixedly- securing the distal portion of the implantable medical lead oriented relative to the heart at the implantation site using a second anchoring mechanism on the distal portion of the implantable medical lead distal of the first anchoring mechanism (Fig 11, 172 – 2nd anchoring mechanism, 156 – 1st  anchoring mechanism site, Para 54 “In some such procedures, the attachment feature 184 of the lead would then be sutured to patient tissue at the upper incision 172, and a suture sleeve would be added at the xiphoid incision, while the proximal end 186 of the lead 180 would be attached to a canister 190.  The canister 190 is then implanted through the axillary incision 

In regards to Claim 7, Sudam in view of Chin teaches wherein fixedly-securing the distal portion of the implantable medical lead oriented relative to the heart at the implantation site using the second anchoring mechanism comprises suturing the distal end of the implantable medical lead to a tissue of the patient (Fig 11 – 172 2nd site, Para 54).

In regards to Claim 8, Sudam in view of Chin teaches wherein fixedly-securing the distal portion of the implantable medical lead oriented relative to the heart at the implantation site using the second anchoring mechanism comprises deploying the second anchoring mechanism for coupling with a tissue of the patient (Fig 5C – Expanded Configuration, 5B – Non deployed configuration, Para 42). 

In regards to Claim 9, Sudam in view of Chin teaches, wherein the second anchoring mechanism comprises at least one of a prong, barb, clip, screw, flange, disk, flap, or a porous structure (Fig 3-6, Bore structure is described Para 33, Fig 3B #68).

In regards to Claim 10, Sudam in view of Chin teaches wherein fixedly-securing the distal portion of the implantable medical lead oriented relative to the heart at the implantation site using the second anchoring mechanism comprises deploying the second anchoring mechanism from a first retracted configuration to a second expanded configuration in the substernal space (Chin, Fig 5/6, Para 21, Claim 1)  such that the deployed second anchoring mechanism is in the second expanded configuration for coupling with a tissue of the patient when positioned in the substernal space(Chin, Fig 5/6, Para 21, Claim 1)  ( Sudam Fig 5C – Expanded Configuration, 5B – Non deployed configuration, Para 42). 

In regards to Claim 11, Sudam in view of Chin teaches wherein the second anchoring mechanism comprises a plurality of tines constrained against a body of the implantable medical lead in the first retracted configuration (Tines – 122 of Fig 5C – Expanded Configuration, 5B – Non deployed configuration, Para 42). 

In regards to Claim 13, Sudam in view of Chin teaches wherein the second anchoring mechanism comprises a single distal segment of the distal portion of the implantable medical lead, the single distal segment canted at an angle relative to a remainder of the distal portion of the implantable medical lead (Figure 22A and Para 74, canted distal end of lead).   

In regards to Claim 14, Sudam in view of Chin teaches further comprising orienting the second anchoring mechanism to trigger a corresponding orientation of an electrode of the implantable medical lead towards a target stimulation therapy site. (Fig 1 – 16 coil electrode, Fig 11, Coil electrode directed at the heart, Para 25, “FIG. 1 shows an illustrative placement for an implantable subcutaneous defibrillator. The system is shown implanted in a patient 10, for whom certain anatomical features are outlined including the ribcage and heart.  The subcutaneous defibrillator includes a canister 12 implanted near the left axilla, about level with the inframammary crease, with a lead 14 extended medially toward the sternum and xiphoid of the patient 10.  Near but just to the left of the sternum, the lead 14 is directed superiorly along the sternum.  The lead 14 is shown having three electrodes including a coil electrode 16 and two smaller electrodes 18, 20 disposed along the left margin of the sternum.”).    

In regards to Claim 15, Sudam in view of Chin teaches further comprising orienting the at least one anchoring mechanism to trigger a corresponding orientation of an electrode of the implantable 

In regards to Claim 16, Sudam in view of Chin teaches wherein navigating the distal portion of the implantable medical lead comprises: inserting the distal portion of the implantable medical lead into a delivery system having a distal end portion that is positioned within the substernal space(Chin, Fig 5/6, Para 21, Claim 1)  (Sudam Fig 7-11, Para 48-54), wherein the distal end portion of the delivery system comprises a sheath having a lumen into which the distal portion of the implantable medical lead is disposed (Para 40 “A sheath may be provided over the distal portion of the lead 100 to keep the arms 106 in place or, alternatively, the arms may be kept in place during implantation by a dissolvable coating, such as an adhesive, stiction, or shaping such as thermoforming.” Claim 13 “The implantable lead electrode of claim 12 further comprising a removable sheath for covering the flexible attachment elements and maintaining them in a wrapped configuration during an implant procedure.”, Para 47 “In another example, a removable cap can be provided over the distal arms 136 for use during implantation.  In addition, other fixation structures can be used for attachment to the electrode insertion tool, such as a screw.” Removable cap/sheath and attachment to delivery tool make up the delivery system); advancing the distal end of the implantable medical lead towards a distal end portion of the delivery system and retracting the delivery system over the implantable medical lead (Fig 7-11, depict the progression of the distal lead, Para 48-54 provide description, Para 53, “Next, the insertion tool 160 is reinserted into the xiphoid incision and advanced generally parallel to the sternum 154 toward and through the upper incision 172.  The step ends as shown in FIG. 10, when the distal tip of the insertion tool 160 extends out of the upper incision 172 until the attachment feature 166 can be accessed.  Next, a forceps (not shown) is used to grasp the suture 170, which is cut from the attachment feature 166.  

In regards to Claim 17, Sudam in view of Chin teaches wherein orienting the distal portion of the implantable medical lead comprises positioning an electrode disposed on the distal portion of the implantable medical lead such that a field of an electrical stimulation applied through the electrode is directed toward a target stimulation site. (Fig 1, Para 25, Coiled electrode 16, directed at heart for stimulation.)

In regards to Claim 18, Sudam in view of Chin teaches further comprising delivering at least one of cardiac pacing or defibrillation via the implantable medical lead, (Para 25, Sudam teaches a method to implant a medical device such as a defibrillator subcutaneously in order to improve therapy therefore defibrillation is delivered).    

 In regards to Claim 19, Sudam in view of Chin teaches wherein orienting the distal portion of the implantable medical lead comprises positioning the distal portion of the implantable medical lead at a position in an inferior-superior direction, the position superior to the access point (Fig.11 – Access point -156, Fig 1, Para 25, Lead is implanted superiorly).

In regards to Claim 20, Sudam teaches a method comprising: navigating a distal portion of an implantable medical lead from an access point of a patient to an implantation site (Fig 1, Para 25, FIG. 1 shows an illustrative placement for an implantable subcutaneous defibrillator.  The system is shown implanted in a patient 10, for whom certain anatomical features are outlined including the ribcage and heart.  The subcutaneous defibrillator includes a canister 12 implanted near the left axilla, about level st Anchor site with suture sleeve, 170 – 2nd Anchor site with suture sleeve, Para 63 “suture sleeve may be placed on the lead at or near the xiphoid of the patient to provide an additional anchoring structure”, Para 28, Para 54 “In some such procedures, the attachment feature 184 of the lead would then be sutured to patient tissue at the upper incision 172, and a suture sleeve would be added at the xiphoid incision, while the proximal end 186 of the lead 180 would be attached to a canister 190.  The canister 190 is then implanted through the axillary incision 158 and sutured to the patient tissue as well.”), the first and second anchoring mechanisms along a length of the implantable medical lead from the access point to a distal end of the implantable medical lead (Fig 11, 156 – 1st, 170 – 2nd, Para 63), and the second anchoring mechanism distal of the first anchoring mechanism, wherein fixedly-securing using the first anchoring mechanism comprises: conforming the first anchoring mechanism to a curvature of a transition from a subcutaneous space through the access point (Suture site at 156 in Fig 11, Para 63, where a suture sleeve would be used); and fixedly-securing the implantable medical lead at the access point with the first anchoring mechanism (Para 54, 63), and wherein fixedly-securing using the second anchoring mechanism comprises deploying the second anchoring mechanism from a first retracted configuration to a second expanded configuration such that the deployed second anchoring mechanism is in the 
Sudam fails to disclose within a substernal space of the patient. 
Chin teaches a medical device implanted within a substernal space of the patient through an access point (Fig 5/6, Para 21, Claim 1, “ A surgical procedure for contacting electrodes supported on an electrode structure to the heart of a patient, the procedure comprising the steps for: forming a subxiphoid incision on the patient;  dissecting tissue along a tract superiorly from the subxiphoid incision to a posterior aspect of the patient's sternum near the patient's heart for advancing the electrode structure through the subxiphoid incision and along the tract of dissected tissue to the posterior aspect of the patient's sternum;  and positioning the electrode structure within the region posterior to the posterior aspect of the patient's sternum and anterior to the patient's heart to form contact therewith of a number of the electrodes of the electrode structure.”).
	It would have been obvious before the effective filling date of the claimed invention to one having ordinary skill in the art to modify the Subcutaneous Medical Lead Implantation method as taught by Sudam, with implantation of the medical device within the substernal space through an access point as taught by Chin, since such a modification would provide the predictable result of minimizing the energy required to defibrillate the heart by placing the lead in closer proximity of the heart without accessing the heart directly. 

 In regards to Claim 21, Sudam in view of Chin teaches wherein the second anchoring mechanism comprises a plurality of tines constrained against a body of the implantable medical lead in the first retracted configuration (Tines – 122 of Fig 5C – Expanded Configuration, 5B – Non deployed configuration, Para 42). 

In regards to Claim 22, Sudam in view of Chin teaches further comprising sliding the first anchoring mechanism longitudinally relative to the implantable medical lead to position the first anchoring mechanism at the access point (Fig 3A, Para 30 “The suture sleeve 66 may be fixed or slidable on the lead 60”, Para 63 “suture sleeve may be placed on the lead at or near the xiphoid of the patient to provide an additional anchoring structure.”)

In regards to Claim 23, Sudam in view of Chin teaches wherein the access point comprises an incision near a xiphoid process of the patient (Fig 7, Para 48, “A xiphoid incision 156 is made just to the left of and superior of the xiphoid near the lower portion of the sternum 154”).

 In regards to Claim 24, Sudam in view of Chin teaches wherein orienting the distal portion of the implantable medical lead comprises positioning an electrode disposed on the distal portion of the implantable medical lead such that a field of an electrical stimulation applied through the electrode is directed toward a target stimulation site (Fig 1, Para 25). 

 In regards to Claim 25, Sudam in view of Chin teaches wherein orienting the distal portion of the implantable medical lead comprises positioning the distal portion of the implantable medical lead at a position in an inferior-superior direction, the position superior to the access point. (Fig 1, Para 25, Lead is implanted superiorly).

In regards to Claim 26, Sudam teaches a method comprising: navigating a distal end of an implantable medical lead from a subcutaneous space of a patient to an implantation site (Fig 7-11 shows navigation of the lead, 156- access site, Para 48-54 for description, Fig 1, Para 25, FIG. 1 shows an illustrative placement for an implantable subcutaneous defibrillator.  The system is shown implanted in 
Sudam fails to disclose within a substernal space. 
Chin teaches implantation of a medical device within a substernal space through an access point (Fig 5/6 and Claim 1, “ A surgical procedure for contacting electrodes supported on an electrode structure to the heart of a patient, the procedure comprising the steps for: forming a subxiphoid incision on the patient;  dissecting tissue along a tract superiorly from the subxiphoid incision to a posterior aspect of the patient's sternum near the patient's heart for advancing the electrode structure through the subxiphoid incision and along the tract of dissected tissue to the posterior aspect of the patient's sternum;  and positioning the electrode structure within the region posterior to the posterior aspect of the patient's sternum and anterior to the patient's heart to form contact therewith of a number of the electrodes of the electrode structure.”).
. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sudam (U.S. Publication No. 2012/0029335), in view of Chin (U.S Publication No. 2006/0116746) and in further view of Yang (U.S Patent No. 8,594,809).

In regards to Claim 12, Sudam in view of Chin fail to disclose wherein the second anchoring mechanism comprises a disk.
Yang teaches wherein the second anchoring mechanism comprises a disk (Yang, Para 24, Fig 4,”Support member 114 (also referred to as a pad or disk) is used to passively couple the distal end 107 of lead 106 to tissue”). 
It would have been obvious before the effective filling date of the claimed invention to one having ordinary skill in the art to modify the Subcutaneous Medical Lead Implantation method as taught by a modified Sudam, with wherein the second anchoring mechanism comprises a disk as taught by Yang, since such a modification would provide the predictable result of improving the surface area of the anchoring mechanism and improve interaction with surrounding tissue for increased fixation of the lead.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792